Citation Nr: 1400760	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-24 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the severance of service connection for bipolar disorder was proper.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel







INTRODUCTION

The Veteran had active military service from December 1977 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

During the course of the appeal, the Veteran changed representatives.  He was previously represented by AMVETS; since November 2011, he has been represented by the National Association for Black Veterans, Inc.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA medical records from June 2001 through September 2011 that are relevant to this appeal.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.


FINDING OF FACT

A clear and unmistakable error was not committed in the June 2009 grant of service connection for bipolar disorder.  Recent examiners have taken issue with the diagnosis of a bipolar disorder, but none have identified the diagnosis as clearly erroneous.


CONCLUSION OF LAW

Service connection for bipolar disorder is restored. 38 C.F.R. § 3.105(d) (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

There are certain notice requirements that must be satisfied before severance of service connection is effective.  See 38 C.F.R. § 3.105(d).  However, because the Board's decision to restore service connection for bipolar disorder is completely favorable, no further action is required to comply with those notice requirements or with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran appeals a severance of service connection for bipolar disorder.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In a June 2009 rating decision, service connection was granted for bipolar disorder and a 70 percent rating was assigned.  The RO based the grant of service connection on a May 2009 VA mental disorder examination.  The examiner there opined that it was more likely than not that the Veteran's bipolar disorder was a result of experiences that occurred while he was serving in the military.  The examiner reasoned that the Veteran's current bipolar disorder "could be considered an update" of his in-service diagnosis of passive aggressive personality disorder.  In the examination the Veteran had also stated that while in service, when he was about 21 years old, he had received a letter containing a picture from a newspaper of his brother after he hanged himself while living in a mental institution.  The Veteran claimed that the picture had severely affected him emotionally.  The examiner also reasoned that because 21 years old is the most common age of onset for bipolar disorder, "it may be the case that receiving the letter at a vulnerable time increased the probability of bipolar disorder occurring for [the Veteran]."  In granting service connection, the RO also noted that VA medical records "indicate a long history of treatment for mental health issues and substance abuse problems.  Diagnoses for [the Veteran's] mental health issues include depression, affective disorder, psychotic disorder, and bipolar disorder."

In November 2009, the Veteran claimed an increased rating for bipolar disorder and in February 2010, he was provided with another VA mental health examination.  The examiner noted that the Veteran continued to have problems with mood swings but was benefitting from his prescription medication.  He observed that the Veteran complained of chronic mood disturbance, noting that at one extreme, the Veteran had a depressed outlook characterized by sadness, lethargy, tears, anhedonia and suicide attempts.  At the other extreme, he had periods of elevated mood, anger, irritability with hostile feelings and violent fantasies.  The examiner diagnosed the Veteran with bipolar disorder.  

In May 2011, the Veteran again claimed he warranted an increased rating for bipolar disorder and in June 2011 he was provided another VA examination.  There, however, the examiner opined that the Veteran did not have bipolar disorder and that any psychological disorders he had were not due to his military service.  The examiner stated that there was "no convincing evidence of bipolar disorder in the treatment records" and that the Veteran "has a long pattern of emotional and behavioral instability prior to the military."  He assigned the Veteran a primary diagnosis of rule-out mood disorders not otherwise specified, and a secondary diagnosis of personality disorder with anti-social and borderline features.  In an addendum, the examiner clarified that the Veteran's symptoms could be fully accounted for by the personality disorder diagnosis and that the previous bipolar diagnosis was inaccurate.

In a June 2011 rating decision, the RO proposed to sever service connection for bipolar disorder.  In response, the Veteran's VA psychologist wrote a letter dated August 2011 disputing some of the reasons for the proposed severance.  She stated that in her opinion, contrary to the June 2011 VA examiner's opinion, the Veteran did have a mood disorder.  She noted that the Veteran's medical records reflected symptoms including mood swings, elevated energy states, hypomania, inflated self-esteem, decreased need for sleep, increased talkativeness, an increase in goal-directed activity, substantial anxiety and racing thoughts.  She further noted that two other VA psychiatrists had also diagnosed the Veteran with a mood disorder and had prescribed him lamictal, "a well-known mood stabilizer."  

However, in a September 2011 VA medical record, another VA psychiatrist stated that although he could not offer an opinion regarding whether the Veteran's symptoms were related to his military service, he did not believe that the Veteran met the criteria for bipolar disorder since "he has not shown clear symptoms of mania in the time I've known him." 

Also on file are outpatient records which contain a diagnosis, in pertinent part, of a mood disorder.

In November 2011, the RO severed service connection for bipolar disorder.  The RO determined that bipolar disorder was not warranted because the June 2011 VA examiner determined that the Veteran's diagnosis of bipolar disorder was inaccurate and that there was no evidence of bipolar disorder in service.  Although the RO acknowledged that the Veteran's psychologist stated she believed he had a mood disorder, the RO noted that "VA treatment reports, to include those by [the Veteran's psychologist], continue to be absent of a diagnosis for bipolar disorder." 

The Veteran appealed the severance of service connection, and was provided with another VA examination in May 2012.  The examiner found the Veteran to be "a vague and sometimes inconsistent historian" based on a psychological assessment test that determined that his responses were "consistent with an individual who deliberately exaggerated psychological symptoms."  She therefore discounted the Veteran's reported statements, stating that any clinical conclusions should be supported by objective evidence rather than the Veteran's reports.  She determined that the Veteran did not meet the diagnostic criteria for bipolar disorder and that his reported mood swings were more consistent with mood lability found in borderline personality disorder.  She noted that the May 2009 VA examiner's opinion that the Veteran's mood symptoms began after hearing of his brother's death "has since been called into question - there is no evidence that [the Veteran's] brother died while in the military and there is in fact evidence that would dispute this."  She also took issue with the May 2009 VA examiner's opinion that the Veteran did not exhibit psychiatric symptoms before service that would predict his psychiatric and psychosocial adjustment problems as an adult.  She diagnosed him with depressive disorder not otherwise specified and personality disorder not otherwise specified with antisocial and borderline features.  The examiner opined that it was more likely than not that he exhibited symptoms of both disorders prior to military service; that it was less likely than not that his depressive disorder was the result of any event, injury or illness during military service; and that it was less likely than not that any event related to military service aggravated his depressive disorder or antisocial disorder beyond its normal progression.  

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made. See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Daniels v. Gober, 10 Vet. App. 474, 480 (1997). In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision. Stallworth, 20 Vet. App. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007). Thus, all pertinent evidence of record must be considered. 

Once service connection has been granted, 38 C.F.R. § 3.105(d) provides that it may be severed only after VA has complied with specific procedures and satisfies a high burden of proof. Wilson v. West, 11 Vet. App. 383, 386 (1998). VA's burden in severing service connection is the same as a claimant's burden in attempting to overturn a final decision on the basis of clear and unmistakable error (CUE). Daniels v. Gober, 10 Vet. App. 474 (1997); see also Graves v. Brown, 6 Vet. App. 166, 170-71 (1994) (holding that CUE is defined the same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.105(a)). 

Service connection may be severed only where evidence establishes that it is clearly and unmistakably erroneous, the burden of proof being upon the Government. Where service connection is severed because of a change in or interpretation of a law or Department of Veterans Affairs issue, the provisions of § 3.114 are for application. A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous. 38 C.F.R. §3.105(d). The burden of proof is on the Government. 38 C.F.R. §3.105(d). If service connection is severed based on a lesser standard, such severance is erroneous as a matter of law. See Stallworth, 20 Vet. App. at 482.

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. See Damsel v. Brown, 6 Vet. App. 242 (1994).  As noted, the third criterion is not for application regarding the question of severance.

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE. Lulled v. Brown, 8 Vet. App. 92, 95(1995).  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence. Ripen v. Brown, 9 Vet. App. 412 (1996). 

In this case, as noted, the RO based the determination of CUE in the November 2011 rating decision on the finding that VA treatment records were absent for a diagnosis of bipolar disorder and on the June 2011 VA examiner's opinion that there was no in-service or post-service evidence supporting a diagnosis of bipolar disorder.  The Board, however, finds that there is and was supporting evidence for the grant of service connection and that reasonable minds could differ over whether the Veteran has bipolar disorder and whether it is related to service.  

The May 2012 VA examiner argued that the May 2009 VA examiner's opinion was inaccurate because it was based on the Veteran's questionable report of receiving a letter about his brother's death.  That alone, however, is not a sufficient basis to render the opinion wholly invalid.  The May 2009 opinion was also based on the documented in-service diagnosis of passive aggressive disorder and the age of the Veteran during service.  

The May 2012 examiner also disagreed with the May 2009 examiner's conclusion that the Veteran's pre-military symptoms did not predict his later psychiatric symptoms.  The May 2012 examiner asserted that the May 2009 examiner was not aware of the Veteran's pre-military mood lability, behavioral issues and depression because the Veteran did not report those symptoms until the June 2011 and May 2012 examinations.  The May 2012 examiner also asserted that the May 2009 examiner was unaware of the Veteran's insomnia which he reported in the August 1977 report of medical history.  The May 2012 examiner argued that when those symptoms are added to the Veteran's pre-service history, they predict his adult maladjustment. 

The May 2009 examiner did however state that he reviewed the claims file and medical records.  He was therefore likely aware of the insomnia, even if he did not note it on the examination report.  As to the other pre-service symptoms, the May 2009 examiner stated that "the overall picture is one of an individual who made a satisfactory adjustment prior to entering the military service.  [The Veteran] did appear to come from a deprived and abusive background but did not exhibit psychiatric symptoms that would predict his psychiatric and psychosocial adjustment problems as an adult."  The only evidence supporting the May 2012 examiner's claim that the Veteran experienced these symptoms prior to service are the Veteran's own statements.  As the May 2012 examiner also noted, she considered the Veteran "a vague and sometimes inconsistent historian."  While the May 2012 examiner may very well be correct, it is not clearly and unmistakably apparent that the Veteran experienced those symptoms before service, and if he did, that the May 2009 examiner was unaware of that fact.  Therefore, because the May 2009 examiner was otherwise qualified as a medical professional, the Board finds that the opinion is not invalid.  

Although both the June 2011 examiner and the May 2012 examiner changed the Veteran's diagnosis-ruling out bipolar disorder-neither certified that in light of all the accumulated evidence, the diagnosis on which service connection was predicated was clearly erroneous. 38 C.F.R. § 3.105(d).  Where service connection is severed based on a standard less than clear and unmistakable error, such severance is improper.  See Stallworth, 20 Vet. App. at 482.

Moreover, contrary to what the RO stated in the November 2011 rating decision, there are diagnoses of bipolar disorder in the Veteran's medical record.  The February 2010 VA examiner-a different person from the May 2009 examiner-also diagnosed the Veteran with bipolar disorder, observing that the Veteran exhibited extreme mood swings.  A June 2001 VA medical record shows a diagnosis of bipolar disorder from yet another medical professional.  In the August 2011 letter, the Veteran's psychologist stated her disagreement with the assessment that the Veteran did not have a mood disorder.  She interpreted the Veteran's medical records as reflecting symptoms including mood swings, elevated energy states, hypomania, inflated self-esteem, decreased need for sleep, increased talkativeness, an increase in goal-directed activity, substantial anxiety and racing thoughts.  Two other VA psychiatrists also diagnosed the Veteran with a mood disorder and had prescribed him a well-known mood stabilizer.  

In sum, reasonable minds disagree over whether the Veteran has a current diagnosis of bipolar disorder and whether it is related to his military service.  The Board therefore finds that a severance of service connection for bipolar disorder is not compelled by the evidence of record. 


	(CONTINUED ON NEXT PAGE)



ORDER

Restoration of service connection for bipolar disorder is granted.  The appeal is allowed to this extent.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


